Case 1:20-cv-09869-GBD-JLC Document 44 Filed 03/25/21 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  

 

 

 

wn nee ee eee eee eee eee x novenotetiesie
KNOWYOURMEME.COM NETWORK, and Ly
PALISADES CAPITAL, INC., MAR2-5-2021...

Plaintiff,

ORDER
against- 20 Civ. 9869 (GBD)

JACOB NIZRI, WE ENDEAVOR LTD, and
LITERALLY MEDIA LTD.,

Defendants.
~- ee eee he ee eee ee ee ee ee ee ee ee ee ee ee ee xX

GEORGE B. DANIELS, United States District Judge:

The May 6, 2021 initial conference is hereby cancelled, in light of this Court’s referral to
Magistrate Judge Cott for General Pretrial and Dispositive Motions.
Dated: March 25, 2021

New York, New York

SO ORDERED.

foray. 5. “Dona

GEPRGEB EB. DANIELS
ed States District Judge

 

 
